                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION


JUDY DEY,                                   )
                                            )
                      Plaintiff,            )
                                            )
vs.                                         )       Case No. 19-00318-CV-W-ODS
                                            )
BETTE COUGHLIN,                             )
individually and as Executor of the         )
Estate of Patrick Michael Hennessey,        )
et al.,                                     )
                                            )
                      Defendants.           )

ORDER DENYING WITHOUT PREJUDICE PLAINTIFF’S MOTION FOR DISCOVERY
  TELEPHONE CONFERENCE PURSUANT TO LOCAL RULE 37.1(a)(2) AND TO
       COMPEL DEFENDANTS TO PRODUCE INSURANCE RECORDS
       On December 9, 2019, Plaintiff filed a motion for discovery telephone conference
and to compel Defendant to produce insurance records. Doc. #47. Although counsel
telephoned Chambers on December 9, 2019 about a discovery dispute telephone
conference, counsel did not follow up with Chambers regarding the parties availability
on December 9, 2019 or later this week. Accordingly, the Court did not schedule a
discovery dispute telephone conference. Local Rule 37.1(b) expressly states, “[n]o
written discovery motion shall be filed until this telephone conference has been held.”
L.R. 37.1(b). Accordingly, Plaintiff’s motion is denied without prejudice for failing to
comply with Local Rule 37.1.
       The Court will refer the discovery dispute to a magistrate judge. Once referred,
the assigned judge will contact the parties to schedule the telephone conference and
instruct the parties on what to submit prior to the telephone conference.


IT IS SO ORDERED.
                                                /s/ Ortrie D. Smith
DATE: December 11, 2019                         ORTRIE D. SMITH, SENIOR JUDGE
                                                UNITED STATES DISTRICT COURT
